     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 1 of 19


                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


 JERALD BOITNOTT, individually and                   Case No.
 on behalf of all others similarly situated,

                            Plaintiff,

                       v.

 BRINKER INTERNATIONAL, INC.
 d/b/a
 CHILI’S® GRILL & BAR, and ERJ
 DINING IV, LLC, d/b/a CHILI’S GRILL
 & BAR

                         Defendants.


                    NATIONWIDE CLASS ACTION COMPLAINT

       Plaintiff, Jerald Boitnott (“Plaintiff”), individually and on behalf of all others

similarly situated, brings this class action against Brinker International, Inc., doing business

as Chili’s® Grill & Bar, and, ERJ Dining IV, LLC, doing business as Chili’s® Grill & Bar,

(“Defendants” or “Chili’s”) for declaratory and injunctive relief, attorneys’ fees, expenses

and costs pursuant to 42 U.S.C. § 12181 et seq. (the “ADA”) and its implementing

regulations, averring as follows:

                                         INTRODUCTION

       1.     Plaintiff brings this civil rights class action on behalf of all others similarly

situated against Defendants for violations of Title III of the ADA and its implementing

regulations in connection with Defendants’ failure to provide and ensure equal access for

individuals with mobility disabilities who patronize Defendants’ restaurants (“Defendants’



                                               1
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 2 of 19


Properties” or “Defendants’ Restaurants”).

       2.     Despite passage of the ADA more than twenty-five years ago, to this date,

Defendants’ Properties are not fully accessible to persons with mobility disabilities.

Defendants have discriminated, and continue to discriminate, against Plaintiff, and all

others who are similarly situated, by denying full and equal access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations at

Defendants’ Restaurants by failing to provide accessible dining areas and failing to remove

architectural barriers, where such removal is readily achievable.

       3.     Defendants have also failed to make reasonable modifications to their

policies, practices, and procedures that are necessary to provide their goods, services,

facilities, and accommodations to individuals with mobility disabilities. By failing to

undertake efforts to ensure that no individual with a disability is excluded, denied services,

segregated or otherwise treated differently than other individuals, Defendants subject

Plaintiff and those similarly situated to discrimination, exclusion, and unequal treatment in

violation of the ADA.

       4.     Defendants fail to provide individuals with mobility disabilities the most

integrated setting appropriate for them within their restaurants by providing unequal,

different, and separate benefits and by segregating and separating individuals with

disabilities from individuals without disabilities. Specifically, Defendants fail to provide

individuals with mobility disabilities the opportunity to choose the type of table to sit at

and where to sit in a dining area through the placement, orientation, and use of inaccessible

dining surfaces, thereby providing Plaintiff and those similarly situated the opportunity to



                                              2
      CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 3 of 19


participate in and benefit from Defendants’ goods, services, facilities, and accommodations

in a manner that is not equal to the experience that is afforded to other individuals without

disabilities.

       5.       Defendants will continue discriminating unabated unless and until enjoined

as Plaintiff requests. Accordingly, Plaintiff seeks declaratory and injunctive relief pursuant

to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendants from

continuing their discriminatory conduct, including an order directing Defendants to make

readily achievable alterations to their facilities to remove physical barriers to access and

make their facilities fully accessible to and independently usable by people with disabilities

to the extent required by the ADA; an order requiring Defendants to make all reasonable

modifications in policies, practices, or procedures necessary to afford all offered goods,

services, facilities, privileges, advantages or accommodations to individuals with

disabilities on a full and equal basis; and a declaration determining that Defendants’

policies and practices of discrimination result in a violation of Title III of the ADA and its

implementing regulations; an award of attorneys’ fees, expenses, and costs associated with

pursuit of this litigation; and any other such relief that this Court deems just and proper.

                              THE PURPOSE OF THE ADA

       6.       Congress passed the ADA, in part, because it found that “historically, society

has tended to isolate and segregate individuals with disabilities, and such forms of

discrimination… continue to be a serious and pervasive social problem.” 42 U.S.C. §

12101(a)(2).

       7.       Congress also found that “individuals with disabilities continually encounter



                                               3
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 4 of 19


various forms of discrimination, including outright intentional exclusion, the

discriminatory effects of architectural, transportation, and communication barriers,

overprotective rules and policies, failure to make modifications to existing facilities and

practices, exclusionary qualification standards and criteria, segregation, and relegation to

lesser services, programs, activities, benefits, jobs, or other opportunities”. 42 U.S.C. §

12101(a)(5)

       8.      When the ADA was signed into law by President George H.W. Bush, he

declared: “Together, we must remove the physical barriers we have created and the social

barriers that we have accepted. For ours will never be a truly prosperous nation until all

within it prosper.”1

       9.      For more than twenty-five years, the ADA has been the central civil rights

law protecting people with disabilities, a group of Americans who are too often overlooked

and undervalued. Like other civil rights laws, the purpose of the ADA is clear: the

eradication of discrimination. As one legal scholar explained: “A single step in front of a

store may not immediately call to mind images of Lester Maddox standing in the door of

his restaurant to keep blacks out. But in a crucial respect they are the same, for a step can

exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule can

exclude a class of people.” Samuel Bagenstos, The Perversity of Limited Civil Rights

Remedies: The Case of “Abusive” ADA Litigation, 54 UCLA L. Rev. 1, 23 (2006).

       10.     Title III of the ADA and its implementing regulations broadly protect the



1
        EEOC.gov, Remarks of President George Bush at the Signing of the Americans with Disabilities
Act, available at: https://www.eeoc.gov/eeoc/history/35th/videos/ada_signing_text.html


                                                 4
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 5 of 19


rights of individuals with disabilities to independently and equally access places of public

accommodation.

       11.    The Supplementary Information to 28 C.F.R. § 36 explains, among other

things: “Some of the most frequently cited qualitative benefits of increased access are the

increase in one’s personal sense of dignity that arises from increased access and the

decrease in possibly humiliating incidents due to accessibility barriers. Struggling [to use

a non-accessible facility] negatively affect[s] a person’s sense of independence and can

lead to humiliating accidents, derisive comments, or embarrassment. These humiliations,

together with feelings of being stigmatized as different or inferior from being relegated to

use other, less comfortable or pleasant elements of a facility . . . all have a negative impact

on persons with disabilities.”

                 THE ADA AND ACCESSIBLE DINING SURFACES

       12.    Title III of the ADA requires that “[n]o individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

       13.    Discrimination on the basis of disability can occur, generally, through a

denial of the opportunity to participate in or benefit from goods, services, facilities, or

accommodations (42 U.S.C. § 12182(b)(1)(A)(i)); or from affording goods, services,

facilities, or accommodations that are not equal to those afforded to other individuals (42

U.S.C. § 12182(b)(1)(A)(ii)); or from providing goods, services, facilities, or



                                              5
       CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 6 of 19


accommodations that are separate from those provided to other individuals (42 U.S.C. §

12182(b)(1)(A)(iii)).

         14.    Public accommodations are required to provide their goods, services,

facilities, and accommodations “in the most integrated setting appropriate to the needs of

the individual.” 42 U.S.C. § 12182(b)(1)(B).

         15.    The Department of Justice defines the “most integrated setting” as “a setting

that enables individuals with disabilities to interact with non-disabled persons to the fullest

extent possible.”2

         16.    In line with the ADA’s integration requirement, the ADA also requires public

accommodations to design and construct facilities to be readily accessible to, and

independently usable by, individuals with disabilities – in other words, a facility’s access

and usability must be “ready” for an individual with a disability. 42 U.S.C. § 12183(a)(1).

         17.    When a facility is altered in a manner that affects or could affect its usability,

the facility must be made readily accessible to individuals with disabilities to the maximum

extent feasible. 42 U.S.C. § 12183(a)(2).

         18.    The Department of Justice, pursuant to 42 U.S.C. § 12186(b), has

promulgated the ADA Accessibility Guidelines (“ADAAG”) in implementing Title III of

the ADA. There are two active ADAAGs that set forth the technical structural requirements

that a public accommodation must meet in order to be “readily accessible”: the 1991

ADAAG Standards, 28 C.F.R. § pt. 36, App. D (“1991 Standards”), and the 2010 ADAAG

Standards, 36 C.F.R. § pt. 1191, App. D (“2010 Standards”).


2
    https://www.ada.gov/olmstead/q&a_olmstead.htm


                                                6
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 7 of 19


       19.    Facilities that are newly constructed or altered must comply with either the

1991 Standards or the 2010 Standards. 28 C.F.R. § 36.406 establishes the circumstances

that determine which ADAAG applies to newly constructed and altered facilities subject

to 28 C.F.R. §§ 36.401 or 36.402: (1) newly constructed and altered facilities shall comply

with the 1991 Standards if the date when the last application for a building permit is before

September 15, 2010, or if no permit is required, if the start of physical construction or

alterations occurs before September 15, 2010 (28 C.F.R. § 36.406(a)(1)); (2) newly

constructed and altered facilities shall comply either with the 1991 Standards or with the

2010 Standards if the date when the last application for a building permit is on or after

September 15, 2010, and before March 15, 2012, or if no permit is required, if the start of

physical construction or alterations occurs on or after September 15, 2010, and before

March 15, 2012 (28 C.F.R. § 36.406(a)(2)); and (3) newly constructed and altered facilities

shall comply with the 2010 Standards if the date when the last application for a building

permit is on or after March 15, 2012, or if no permit is required, if the start of physical

construction or alterations occurs on or after March 15, 2012 (28 C.F.R. § 36.406(a)(3)).

       20.    The 1991 Standards set forth express requirements for restaurants with

respect to the accessibility of dining counter surfaces. Specifically, “Where food or drink

is served at counters exceeding 34 inches (865 mm) in height for consumption by

customers seated on stools or standing at the counter, a portion of the main counter which

is 60 inches (1525 mm) in length minimum shall be provided in compliance with §4.32 or

service shall be available at accessible tables in the same area.” 1991 Standards § 5.2.




                                             7
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 8 of 19


       21.    The dining surface accessibility requirement was modified in the 2010

Standards to provide: “Where dining surfaces are provided for the consumption of food or

drink, at least 5 percent of the seating spaces and standing spaces at the dining surface

shall comply with §902.” 2010 Standards § 226.1 (emphasis added). The 2010 Standards

no longer provide an exception if service is available at accessible tables in the same area

as an inaccessible dining surface.

       22.    Section 902 provides that the top of a dining surface shall be 28 inches

minimum and 34 inches maximum above the floor, and provide a clear floor space

positioned for a forward approach with appropriate knee and toe clearance. 2010 Standards

§§ 902.2-3.

       23.    Further, dining surfaces that are required to comply with Section 902 “shall

be dispersed throughout the space or facility containing dining surfaces. . . .” 2010

Standards § 226.2.

       24.    “Dining surfaces” explicitly includes “bars, tables, lunch counters, and

booths.” 2010 Standards § 902.1 - Advisory.

       25.    When discriminatory architectural conditions exist within a public

accommodation’s facility, the ADA directs that a “public accommodation shall remove

architectural barriers in existing facilities . . . where such removal is readily achievable,

i.e., easily accomplishable and able to be carried out without much difficulty or expense.”

28 C.F.R. § 36.304(b) (emphasis added); see also 42 U.S.C. § 12182(b)(2)(A)(iv) (the

failure to remove architectural barriers, where such removal is readily achievable,

constitutes discrimination).



                                             8
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 9 of 19


       26.    In addition to tangible barrier removal requirements as well as physical

design, construction, and alteration requirements, the ADA requires reasonable

modifications in policies, practices, or procedures when necessary to afford goods,

services, facilities, or accommodations to individuals with disabilities, unless the public

accommodation can demonstrate that making such modifications would fundamentally

alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).

                             JURISDICTION AND VENUE

       27.    The claims alleged arise under Title III such that this Court’s jurisdiction is

invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       28.    Personal jurisdiction exists for Defendants because Defendants own, operate,

lease, and/or control multiple restaurants located in Minnesota.

       29.    Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) because

this is the judicial district in which a substantial part of the acts and omissions giving rise

to Plaintiff’s claims occurred.

                                         PARTIES

       30.    Plaintiff Jerald Boitnott, at all times relevant hereto, is and was a resident of

St. Paul, Minnesota.

       31.    Plaintiff, as a result of a mobility disability, uses a wheelchair for mobility

and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2), and

the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.

       32.    Plaintiff is both a tester in this litigation and a consumer who wishes to access

Defendants’ goods and services. See, e.g., Nanni v. Aberdeen Marketplace, Inc., 878 F.3d



                                              9
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 10 of 19


447, 457 (4th Cir. 2017); Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d 1093,

1102 (9th Cir. 2017); Colo. Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d

1205, 1211-12 (10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,

1334 (11th Cir. 2013); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 372-74

(1982).

       33.     Defendant Brinker International, Inc. is a Delaware corporation

headquartered at 6820 LBJ Freeway, Dallas, Texas 75240.

       34.     Defendant Brinker International, Inc. owns, develops, and franchises the

Chili’s® Grill & Bar restaurant brand.       Defendant controls the design and physical

characteristics of its restaurants.

       35.     Defendant ERJ Dining IV, LLC is a Kentucky Limited Liability Company

that is headquartered at 3309 Collins Lane, Louisville, Kentucky 40245. ERJ Dining IV,

LLC owns and operates Chili’s franchises.

          FACTUAL ALLEGATIONS AND PLAINTIFF’S EXPERIENCE

       36.     Defendants own, operate, lease, and/or control Chili’s restaurants throughout

Minnesota and the United States.

       37.     Defendant ERJ Dining IV, LLC operates approximately nine Chili’s

franchises in the state of Minnesota and approximately seventy Chili’s franchises

nationally.

       38.     As part of these operations, Defendants serve food and/or drinks at the bar

areas of their restaurants.




                                             10
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 11 of 19


       39.     Within the applicable limitations period, Plaintiff patronized Defendants’

Restaurants, located at 1800 Beam Avenue, Maplewood, MN 55109 and 7801 Normandale

Blvd, Bloomington, MN 55435.

       40.     Plaintiff desired to be served at Defendants’ Restaurants’ bar dining area,

and, more specifically, desired to be served at and use the bar-top dining surfaces at

Defendants’ Restaurants; however, Defendants have failed to provide accessible seating at

the bar-counter dining surfaces for Plaintiff and others similarly situated to utilize.

       41.     Defendants’ Restaurants also did not have accessible seating in the bar’s

lounge area.

       42.     On Plaintiff’s behalf, an investigation of multiple locations owned, operated,

leased, and/or controlled by Defendants confirmed that other of Defendants’ Restaurants

in Minnesota also have a bar dining surface that is not accessible to patrons who use

wheelchairs or scooters for mobility, and do not provide for accessible seating in the same

area as the bar. The configuration and design of Defendants’ Restaurants follows a

mandatory common design and construction plan, and all of Defendants’ Restaurants have

the same inaccessible features identified in this Complaint. Defendants’ inaccessible

restaurants include but are not limited to:

               a.     4000 Vinewood Lane, Plymouth, MN 55442;

               b.     1840 County Rd B2, Roseville, MN 55113;

               c.     14161 Aldrich Avenue S, Burnsville, MN 55337;

               d.     1800 Beam Avenue, Maplewood, MN 55109; and,

               e.     7801 Normandale Blvd, Bloomington, MN 55435.



                                              11
    CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 12 of 19


       43.    Defendants’ policy and practice of failing to provide individuals with

mobility disabilities accessible dining surfaces or accessible seating in its bar dining areas

is discriminatory, segregationist, and in violation of the ADA.

       44.    Though Plaintiff is serving as a tester in this case, Plaintiff would like to

patronize Defendants’ Restaurants in the future and be served at the bar; however, the lack

of accessible seating at the bar’s dining surface has, and does, deter Plaintiff from

patronizing Defendants’ Restaurants.

       45.    Plaintiff intends to continue to test Defendants’ Restaurants.

       46.    Plaintiff has been, and in the absence of an injunction will continue to be,

injured by Defendants’ policy and practice of failing to provide accessible dining areas to

persons with disabilities.

                                CLASS ALLEGATIONS

       47.    Plaintiff brings this action under Rule 23(a) and (b)(2) of the federal rules of

civil procedure and on behalf of himself and the following class:

       All individuals who use wheelchairs or scooters for mobility and who have
       been, or in the future will be, denied the full and equal enjoyment of bar
       counter and/or bar area dining services offered to patrons at Defendants’
       Restaurants because of the lack of accessible bar counter dining surface
       seating at those restaurants.

       48.    Numerosity: The class described above is so numerous that joinder of all

individual members in one action would be impracticable.            The disposition of the

individual claims of the respective class members through this class action will benefit both

the parties and the Court, and will facilitate judicial economy.




                                             12
    CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 13 of 19


       49.    Typicality: Plaintiff’s claims are typical of the claims of the members of the

class. The claims of Plaintiff and members of the class are based on the same legal theories

and arise from the same unlawful conduct.

       50.    Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they

all have been and/or are being denied their civil rights to full and equal access to, and use

and enjoyment of, Defendants’ goods, services and facilities due to the discriminatory

conduct described above.

       51.    Adequacy of Representation: Plaintiff is an adequate representative of the

class because his interests do not conflict with the interests of the members of the class.

Plaintiff will fairly, adequately, and vigorously represent and protect the interests of the

members of the class and has no interests antagonistic to the members of the class. Plaintiff

has retained counsel who are competent and experienced in the prosecution of class action

litigation, generally, and who possess specific expertise in the context of class litigation

under the ADA.

       52.    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the class,

making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

class as a whole.




                                             13
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 14 of 19


                                   CAUSE OF ACTION

                         Violations of 42 U.S.C. §§ 12181, et seq.

       53.     Plaintiff incorporates by reference each and every allegation contained in the

previous paragraphs.

       54.     Plaintiff brings this claim individually and on behalf of the defined putative

class of individuals similarly situated.

       55.     Plaintiff is an individual with a mobility disability and uses a wheelchair for

mobility. Plaintiff, accordingly, is an individual with a disability pursuant to the ADA, in

that Plaintiff suffers a physical impairment substantially limiting one or more major life

activities.

42 U.S.C. § 12102(1)(A); 28 C.F.R. § 36.105.

       56.     Defendants are a public accommodation under the ADA. 42 U.S.C. §

12181(7).

                         Failure to Provide an Accessible Facility

       57.     The ADA prohibits designing and constructing facilities for first occupancy

after January 16, 1993 that are not readily accessible to, and independently usable by,

individuals with disabilities when it is structurally practicable to do so. 42 U.S.C. §

12183(a)(1).

       58.     The ADA also requires that facilities altered in a manner that affects or could

affect their usability must be made readily accessible to individuals with disabilities to the

maximum extent feasible. 42 U.S.C. § 12183(a)(2).




                                              14
       CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 15 of 19


        59.   Defendants provide bar counter dining surfaces in their restaurants, at which

Defendants provide the service of food and drink for customer consumption.

        60.   For Defendants’ Restaurants that were required to be constructed in

compliance with the 1991 Standards, Defendants’ bar counter does not comply with the

1991 Standards, because:

              a. The counter exceeds 34 inches in height;

              b. Defendants do not provide a portion of the main counter which is 60
                 inches in length that complies with Section 4.32 of the 1991 Standards;
                 and

              c. Defendants do not provide service at accessible tables in the same area as
                 the bar counter dining surface.

        61.   For Defendants’ Restaurants that were required to be constructed in

compliance with the 2010 Standards, Defendants’ bar counter does not comply with the

2010 Standards, because it does not provide for five percent of the seating spaces and

standing spaces at the bar counter that comply with Section 902 of the 2010 Standards;

indeed, none of the seating and/or standing spaces at the bar counter comply with Section

902.

                       Failure to Remove Architectural Barriers

        62.   The ADA prohibits failing to remove architectural barriers that are structural

in nature in existing facilities where such removal is readily achievable. 42 U.S.C. §

12182(b)(2)(A)(iv).

        63.   Defendants have the financial resources to remove the architectural barriers

at issue – namely, the inaccessible bar counter – and such removal is and was readily

achievable for Defendants.


                                            15
    CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 16 of 19


       64.    Defendants have possessed sufficient control and authority to remove the

architectural barriers and modify their dining surfaces to comply with the 2010 Standards,

but Defendants have not removed such impediments and have not modified their dining

surfaces. Instead, Defendants have intentionally maintained their restaurants to be

inaccessible and have refrained from making alterations to comply with the Standards.

                    Denial of “Full and Equal” Enjoyment and Use

       65.    Title III of the ADA prohibits discrimination against individuals with

disabilities in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who

owns, leases (or leases to), or operates a place of public accommodation. 42 U.S.C. §

12182(a).

       66.    Defendants have discriminated and continue to discriminate against Plaintiff

and others similarly situated by denying “full and equal” enjoyment and use of the goods,

services, facilities, privileges, advantages, and accommodations of Defendants’

Restaurants during Plaintiff’s visit and each incidence of deterrence.

                     Failure to Provide the Most Integrated Setting

       67.    Public accommodations are required to provide their goods, services,

facilities, and accommodations “in the most integrated setting appropriate to the needs of

the individual.” 42 U.S.C. § 12182(b)(1)(B).

       68.    Defendants have failed to provide the most integrated setting appropriate to

the needs of Plaintiff and those similarly situated by limiting the areas and options at which

Plaintiff may choose to eat and/or drink, resulting in a setting that segregates and separates



                                             16
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 17 of 19


individuals with mobility disabilities, preventing them from interacting with non-disabled

individuals to the fullest extent possible.

             Failure to Modify Existing Policies, Practices, and Procedures

       69.    By failing to provide accessible dining surfaces, Defendants have engaged,

directly, or through contractual, licensing, or other arrangements, in illegal disability

discrimination by failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford services, privileges, advantages, or accommodations

to individuals with mobility disabilities.

       70.    Defendants have no policy, practice, or procedure, or else Defendants failed

to create, implement, and maintain policies, practices, and procedures, to ensure

individuals with mobility disabilities are not denied the opportunity to have the same dining

experience at their restaurants as individuals without disabilities, resulting in a denial of

the opportunity for individuals with mobility disabilities to have full and equal access to

all of the goods, services, privileges, advantages, and accommodations that make up

Defendants’ Restaurants.

       71.    Defendants have no policy, practice, or procedure, or else Defendants failed

to create, implement, and maintain policies, practices, and procedures, to ensure

compliance at Defendants’ Properties with ADA barrier removal requirements.

       72.    Defendants have further failed to create, implement, and maintain policies,

practices, and procedures to comply with ADA building design regulations and standards.




                                              17
     CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 18 of 19


       73.    A reasonable modification in the policies, practices, and procedures

described above will not fundamentally alter the nature of Defendants’ goods, services,

facilities, privileges, advantages, and accommodations.

       74.    Defendants’ ongoing and continuing violations of Title III have caused, and,

in the absence of an injunction, will continue to cause harm to Plaintiff and those similarly

situated.

       75.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set

forth and incorporated therein, Plaintiff requests relief as set forth below.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       a.     A Declaratory Judgment that at the commencement of this action Defendants

were in violation of the specific requirements of Title III of the ADA described above, and

the relevant implementing regulations of the ADA, in that Defendants failed to take action

reasonably calculated to ensure that Defendants’ bar counter dining surfaces were fully

accessible to, and independently usable by, individuals with mobility disabilities;

       b.     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendants to take all steps necessary to bring their bar counter

dining surfaces into full compliance with the requirements set forth in the ADA, and its

implementing regulations, so that those bar counter dining surfaces are fully accessible to,

and independently usable by, individuals with disabilities, and which further directs that

the Court shall retain jurisdiction for a period to be determined to ensure that Defendants




                                              18
    CASE 0:19-cv-00538-NEB-ECW Document 1 Filed 03/05/19 Page 19 of 19


have adopted and are following an institutional policy that will in fact cause Defendants to

remain fully in compliance with the law.

       c.     An Order certifying the proposed class, naming Plaintiff as the representative

of the class, and designating counsel for Plaintiff as class counsel;

       d.     Payment of costs and reasonable attorneys’ fees as provided for by law; and

       e.     Such other additional or alternative relief as the Court finds just and proper.


Dated: March 5, 2019                          Respectfully submitted,

                                              THRONDSET MICHENFELDER, LLC


                                              /s/ Patrick W. Michenfelder
                                              Patrick W. Michenfelder (#024207X)
                                              Chad Throndset (#0261191X)
                                              Cornerstone Building
                                              One Central Avenue West, Suite 203
                                              St. Michael, MN 55376
                                              Tel: (763) 515-6110
                                              Fax: (763) 226-2515
                                              pat@throndsetlaw.com
                                              chad@throndsetlaw.com


                                              CARLSON LYNCH, LLP

                                              R. Bruce Carlson
                                              Kelly K. Iverson
                                              Bryan A. Fox
                                              1133 Penn Avenue, 5th Floor
                                              Pittsburgh PA, 15222
                                              (412) 322-9243 (Tel.)
                                              bcarlson@carlsonlynch.com
                                              kiverson@carlsonlynch.com
                                              bfox@carlsonlynch.com
                                              (Pro Hac Vice Application Forthcoming)

                                              Attorneys for Plaintiff


                                             19
